PER CURIAM.
This matter is before the court on remand from the Supreme Court of the United States. The Supreme Court reversed the judgment of this court, In re Sanderfoot, 899 F.2d 598 (7th Cir.1990), and held that Ms. Farrey’s lien cannot be avoided under- section 522(f)(1) of the Bankruptcy Code. See Farrey v. Sanderfoot, — U.S. -, 111 S.Ct. 1825, 114 L.Ed.2d 337 (1991). Accordingly, in conformity with the judgment of the Supreme Court, we reverse the judgment of the district court and remand the case with instructions that the district court now affirm the judgment of the bankruptcy court.
Ms. Farrey may recover the costs of her appeal to this court.
It Is So Ordered.